Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143603                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143603
                                                                    COA: 296915
                                                                    Jackson CC: 08-004311-FH
  KEONDO SHAMAAR TAYLOR,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 28, 2011
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Vaughn (Docket No. 142627) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2011                    _________________________________________
           t1130                                                               Clerk